DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-3, 5, 6, 11-19, 21, and 22. Claims 1-22 are pending.
The amendments to the claims have obviated the claim interpretations under 112(f).
The amendments to the claims have overcome the claim objections of record.
The amendments to the claims have overcome the 112 rejections of record.
The amendments to the claims have overcome the prior art rejections of record.
The amendments to the claims have overcome the statutory double patenting rejections of record. However, after further consideration, the amendments to the claims have been found to necessitate new non-statutory double patenting rejections. See double patenting rejections below for details.

Response to Arguments
Applicant's arguments filed 10/1/2021 with respect to the priority and benefit issues have been fully considered, but they are not persuasive. 
Applicant has argued that the present application states itself to be a CIP of 16/912,225 on the title page thereof (i.e. page 1 of the specification). Such is indeed the case. However, the Application Data Sheet filed 8/25/2020 lists the present application as a CON of 16/912,225. Thus, regardless of what is stated on the title sheet (page 1 of the specification), the present Application is recognized as claiming priority to 16/912,225 as a CON, not as a CIP. 
Examiner notes that the present Application’s status as a CON of 16/912,225 is visible in Public PAIR under the Continuity Data tab. 

Applicant’s arguments, see Remarks, filed 10/1/2021, with respect to the claim interpretations under 112(f) have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have obviated the claim interpretations under 112(f). The claim interpretations under 112(f) have been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/1/2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections. The 112(b) rejections have been withdrawn.

Applicant’s arguments, see Remarks, filed 10/1/2021, with respect to the 112(d) rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(d) rejections. The 112(d) rejections have been withdrawn.

Applicant’s arguments, see Remarks, filed 10/1/2021, with respect to the 103 rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued that the prior art of record fails to teach or suggest all of the limitations of independent claim 1 as amended. The 103 rejections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/1/2021, with respect to the statutory double patenting rejections have been fully considered and are persuasive.  
Specifically, Applicant has argued the amendments to the claims have overcome the statutory double patenting rejection of claim 1 over copending 16/912,225. The statutory double patenting rejection has been withdrawn. 
However, after further consideration, the amendments to the claims have been found to necessitate a new non-statutory double patenting rejection of claim 1 over copending 16/912,225. See double patenting rejections below for details.

Applicant’s arguments, see Remarks, filed 10/1/2021, with respect to the non-statutory double patenting rejections have been fully considered, but they are not persuasive.  
	Specifically, Applicant has argued that the non-statutory double patenting rejections over 16/912,225 has been overcome by the filing of a terminal disclaimer. However, at present, no terminal disclaimer has been received in in the present Application, nor in the ‘225 Application. Therefore, the non-statutory double patenting rejections over 16/912,225 are maintained. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/912,225, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  At least claims 2-10 and 20-22 include subject matter which is unsupported by the disclosure of the 16/912,225 application. Said unsupported subject matter is, for example, the claimed “at least one brace structure” (e.g. claim 2), “articulable flap” (e.g. claim 7), “plurality of rails” (e.g. claim 20), and “hyper-hood” (e.g. claim 21).

Furthermore, Applicant states that this application is a continuation of the prior-filed application (see Application Data Sheet filed 8/25/2020). A continuation application cannot include new matter. 

The following include new rejections necessitated by amendment. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claim 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-17 of copending Application No. 16/912,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the present claims and those of the ‘225 application are drawn to substantially similar pyrolysis devices.
The principle difference between the two claim sets is that the claims of the present application recite a number of limitations regarding a brace structure that are not reflected in the claims of the ‘225 application.
However, the brace structure is a component of the frame member, and said frame member is recited in the claims of the ‘225 application.
It would have been obvious to one of ordinary skill in the art to modify the claims of ‘225 application by elaborating on the structure of the frame member, i.e. by specifying that said frame member included a brace structure, in order to claim said frame member in additional detail, thus arriving at the claims of the present application.

Allowable Subject Matter
Claims 1-22 would be allowable were the above double patenting rejections overcome, e.g. by filing a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 is drawn to a covered, rotatable cavity kiln pyrolyzer device.
The closest prior art of record is Harrison (US 184,963) in view of Bouziane (US 5,821,396) as described in the 103 rejection of claim 1 set forth in the Non-Final Rejection mailed 6/24/2021.

There is no teaching, suggestion, or motivation in the prior art which would lead one of ordinary skill in the art to further modify the combination of Harrison and Bouziane so as to comprise such a hood structure.
Therefore, claim 1 and its dependents are novel and non-obvious over the prior art of record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772